                                                                           u.s.0r5iiiici       ccuRT
                                                                          OtSTfiICT OF VERI.IOHT
                                                                                     FiLED
                          TIMTED STATES DISTRICT COI.JRT
                                     FORTTIE                             An8   ffR   -5 Fl{ 3: lrlr
                              DISTRICT OF VERMONT                                    CLEfiH

MARTINA. GIROTX,                                                          EY

         Plaintiff,

                 v,                                              CqseNo. l9-cv-00187

PAT]L J. FOT.FY, JR.,

         Defendant.


     OPINIONAND ORDERDENYING DEXTI\DAIIT'S MOTION TO DISMISS
           AIID GRANTING DEF'ENDAN"T'S MOTIONTO STRIKE
                                      @ocs. 18,23)
       Plaintiff Martin A. Giroux brings this action against Defendant paul J. Foley, Jr.,
alleging that Defendant sexually abused him in vermont when plaintiffwas fifteen years

old in violation of 12 v.s.A. g 522. on November 14, 2019, Defendant filed a motion to
dismiss for lack of personal jurisdiction, arguing that he lacks minimum contacts with
vermont and that an exercise of personal jurisdiction would violate due process and
would be unreasonable. (Doc. 18.) Plaintifffiled an opposition on December 16,2019.
       In response to the court's December 2, 2019 Order that the Complaint be unsealed,
Defendant filed a proposed redacted Complaint and e motion to shike certain allegations

because they are immaterial and inflammatory. (Doc.     23.) The court approved the
redacted complaint and deferred adjudication on Defendant's motion to strike until        it
became   ripe. Plaintiffopposed on December 23,ZOlg. Defendant filed a reply to both
motions on January 6,2020, at which time the court took them under advisement.
       Plaintiffis represented by Jerome F. O,Neill, Esq., and Celeste E. Laramie, Esq.
Defendant is represented by Lisa B. Shelkrot, Esq., and Monte Vines, Esq.
I.     Facts Alleged in the Complaint
       Plaintiffis a citiz,en of the State of New Jersey and Defendant is a citizen of the
state of Kansas. Plaintiffalleges that Defendant took him to vermont in approximately
July or August of 1984, when Plaintiffwas fifteen years old, and sexually assaulted him
in violation of 12 V.S.A. g 522.
       Plaintifffurther asserts that Defendant groomed him by taking him on trips by car,
bus, and both private and commercial airplane in Vermont, Kansas, Missouri, Florida,

Oklahomq Colorado, Tennessee, and Canada; and by paying for hotels, restaurants,
meals, entertainment, and other miscellaneous expenses. Defendant allegedly knew that

Plaintiffwould find his sexual advances "diffrcult to resisf'beoause he gave Plaintiff
gifts and spent money on him. (Doc.       9-l afl,n1.)
       Plaintiff initially filed suit in the Vermont Superior Court on September 20,2019
and alleged that the state court had jurisdiction because "the events described in this

Complaint took place in the State of Vermont." Id. at l, fl        4. He alleges a single cause of
actionwhichhe identifies     as "outrageous    conduct[.]"I Id. at3,lltl l0-11. Defendant
removed the lawsuit to this court on October 22,2019.
II.    Aflidavits in Support of the Parties' Briefing.
       Because Defendant moves to dismiss for lack of personal jurisdiction under Fed.
R. Civ. P. l2(b)(2), the court may consider evidence outside the Complaint including
affidavits submitted by the parties.    ,See .Sft epherd   v. Annucci, 921 F .3d 89, 95 (2d Cir.
2019) (holding the court may consider "evidence outside the pleadings[]" under "Rule
l2(b)Q), where district courts have considerable procedural leeway, which includes
permitting discovery in aid of the motion or conducting an evidentiary hearing on the
merits of the motion') (alterations, citations, and intemal quotation marks omitted).




t Altho,,gh
            a tort for "outrageous conduct" does not exist under Vermont law, the court construes
it as a claim for intentional infliction of emotional distress. See Davis v. Am. Legion, Depl of
Vermont,20l4 VT 134, fl 19, 198 Vt. 204, 212,lt4 A.3d,99, 105-06 ('A prima facie claim for
intentional infliction of emotional distress (IIED) must demonsmte 'outrageous conduc! done
intentionally or wittt reckless disregard of the probability sf e rsing emotional distress, resulting
in the suffering of extreme emotional disress, actually or proximately caused by the outrageous
conduct. "') (quoting Frozso n v. Stat e, 2004 YT 29, n A, fi 6 V t 39 5, 399, 848 A.2d 344, 347).



                                                  2
       Defendant attests that he is eighty-four years old and has lived in Kansas since he
was five years   old. Due to "a number of chronic and serious medical issues[,]" he is not
ambulatory and requires an electric mobility scooter to move independently. (Doc.                l8-l
at l, !f 4.) He also receives full-time assistance with his "activities of daily living" and
his health care, including twenty-four-hour home-care assistance. Id.           atl,tfr5,
       Although a citizen of New Jersey, Plaintiff lived in Kansas as a child and states
that his father was a close friend of Defendant. In the summer          of 1984, Plaintiffasserts
that Defendant planned a vacation to Vermont and Canada with PlaintifPs and
Defendant's families. Defendant arranged for Plaintiff, PlaintifPs mother, some             of
Plaintiffs siblings, and Defendant's son and daughter to travel on a private jet to
Vermont, for which Plaintiffbelieves Defendant or his company paid. Plaintiff s and
Defendant's families traveled from Vermont to Canada for the night and then retumed to
Vermont.
       While in Vermont, PlaintifPs and Defendant's families visited Plaintiffs
grandmother; drove to Stowe, Vermont; and ate lunch at the Top Notch Resort.2 While
in Vermont, Plaintiff stayed with Defendant and Defendant's son in a hotel room that
Defendant reserved and paid       for. Plaintiffasserts Defendant sexually      assaulted him in

the hotel room l*hile Defendant's son was not in the room.
III.                   of Law and Analysis.
       A.                 the Court May Exercise Personal Jurisdiction Over


       "On a         l2(b)Q) motion to dismiss for laok of personal jurisdiction, the
plaintiffbears   th'e bu.den   of showing that the court   has   jurisdiction over the defendant.'
Metro. Life Ins. Co. y. Robertson-Ceco Corp.,84 F.3d 560, 566 (2d Cir. 1996). "Until an
evidentiary hearing is held . . . the plaintiffneed make only a prima facie showing that
jurisdiction exists[.]" Hofritzfor Cutlery, Inc. v. Amajac, Ltd.,763 F.2d 55, 57 (2dCir.
1985). "In evaluating whether the requisite showing has been made, [the court]


2
 Attached to Plaintiffs affidavit are ten photographs allegedly depicting parts of the hip to
Vermont.
construe[s] the pleadings and any supporting materials in the light most favorable to the
ptaintifl[]." Licci   ex rel. Licci v. Lebanese Canadian Bank, SAL, 732 F .3d       16l,   167 (2d

Cir.20l3).
       "The allegations in the complaint must be taken       as   true to the extent they are
uncontroverted by the defendant's affrdavits." MacDermid, Inc. v. Deiter,702F.3d725,
727 QdCin2012) (citation omitted).       "If   the padies present conflicting affidavits, all

factual disputes are resolved in the plaintifPs favor, and the plaintiffs prima facie
showing is sufficient notwithstanding the contrary presentation by the moving party." .In
re Terrorist Attacks on September I I, 2001,'l 14 F.3d 659, 673 (2d Cir. 2013) (intemal
quotation marks omitted),
       Defendant maintains that the court does not have personal jurisdiction over him
because his only contact with Vermont occurred on one weekend trip thirty-five years

ago. Even if the court deemed this trip   a    minimum contact giving rise to specific
jurisdiction, Defendant argues the exercise ofjurisdiction would violate the Fourteenth
Amendment's Due Process Clause because he is an "ailing, non-ambulatory
octogenarian" who lives in Kansas, none of the potential witnesses live in Vermont, and
neither party is a Vermont resident. @oc. 18 at 6-7.) Defendant further asserts "there is
no shared interest of the states in flrttrering substantive social policies" because "[w]hile

Vermont may have an interest in providing recourse for torts purportedly committed
within its borders, other interested states-Kansas, for example--have           a substantial

interest in freeing their citizens from litigating stale claims and in giving individuals
repose for ancient breaches of    law." Id. at7.
       "In the absence ofa federal statute specifically directing otherwise, and subject to
limitations imposed by the United States Constitution, [the court] look[s] to the law of the
forum state to deterrnine whether a federal district court has personal jurisdiction[.]"
Brownv. Lockheed Martin Corp.,8l4 F.3d 619,624 (2d Cir. 2016) (citing Fed. R. Civ.
P.4(kXl)(A)). As the Second Circuit       has explained:

       []n  resolving questions of personal jurisdiction in a diversity action, a
       district court must conduct a two-part inquiry. First, it must determine
       whether the plaintiffhas shown that the defendant is amenable to service                  of
       process under the forum state's laws; and second, it must assess whether
       the court's assertion ofjurisdiction under these laws comports with the
       requirements of due process.
Elvenfeld v. Mahfouz,489 F.3d 542, 547 (2d Cir.2007) (intemal quotation marks
omitted) (alteration in original) (qno$ng Metro. Life Ins. Co., 84            F   .3d at 567).

       ln Vermont,     a court may exercise personal          jurisdiction over   a   non-resident
defendant "to the    full extent permitted by the . . . Due Process Clause" of the Fourteenth
Amendment. Statev.Atl.Rich/ie\dCo.,2016VT22,n10,201 Vt.342,349, l42A.3d
215,220 (internal quotation marks omitted); see also In re Roman Catholic Diocese                     of
Albany, N.Y., Inc.,745F.3d 30,38 (2d Cir.2014) ("Vermont's long-arm statute[] . . .
reflects a clear policy to assert jurisdiction over individual defendants to the full extent
p€rrnitted by the Due Process Clause.") (intemal quotation marks omitted).3 As a result,

"ttre first part of [the]   inquiry-the interpretation of the Vermont law governing              service

of process-merges with the second part of the jurisdictional test: whether the court's
exercise of personal jurisdiction over the defendant satisfies the requirements of due
process." Metro. Life Ins. Co.,84       F   .3d at 567   .   This "analysis consist[s] of two
components: the 'minimum contacts' test and the 'reasonableness' utrqtiry." Bank

Brussels Lambert v. Fiddler Gonzalez & Rodriguez,305 F.3d 120, 127 (2dClr.2002);

see also N.   Airuafi, Inc.   v. Reed,572 A.2d 1382, 1386           (Vt. 1990) (providing that "once
the court determines that a nonresident defendant has purposefully established minimum
contacts within the forum State, several factors must be considered to ensure that

exercising personal jurisdiction over the defendant is reasonable') (citation and internal
quotation marks omitted).

                1.      Whether Defendant Has Minimum Contacts with Vermont.
        In determining minimum contacts, a distinction is made between "specific (also



3
  Defendant argues that Vermont's long-arm statute, 12 V.S.A. $ 913(b), does not expressly
confer jurisdiction over individuals accused of committing torts within Vermont. However, $
913(b) includes not only torts but azy "activity in the State by the party . . . sufficient to support
a personal judgrr.ent against him[.]" 1d.
called 'caseJinked') jurisdiction and general (or 'all-purpose') jurisdiction." Locldteed
Martin, Sl4 F.3d at624. Platnnffmakes no argument rregarding general jurisdiction and
contends only that the court has specific jurisdiction over Defendant arising from his

alleged sexual assault of Plaintiff in Vermont.

       "[A]    State may authorize its courts to exercise [specific] personal jurisdiction over

an out-of-state defendant   if the defendant has 'certain minimum contacts with [the State]
such that the maintenance of the suit does not offend 'traditional notions of fair play and

substantial   justice."' Goo$tear Dunlop Tires Operations,          S.A. v. Brown, 564 U.S. 9 1 5,

923 (2011) (third alteration in original)       (qtotinglnt'l   Shoe Co. v. Washington,326 U.S.

3I0,316(1945). "Forthepurposeofestablishingspecificpersonaljurisdiction,the
necessary fair warning requirement is satisfied if the defendant has purposefully directed

his activities at residents of the forum, and the litigation results from alleged injuries that
arise out of or relate to those activities." In re Terrorist Attacks,T 14 F.3d at 674 (intemal
quotation marks omitted). The "'minimum contacts' analysis looks to the defendant's

contacts with the forum State itselfl not the defendant's contacts with persons who reside
lherc;'Waldenv.Fiore,57lU.S.277,285(2014)."Whenthereisnosuchconnection,
specific jurisdiction is lacking regardless of the extent of a defendant's unconnected
activities in the State." Bristol-In[yers Squibb Co. v. Superior Court of Cal., San
Francisco     cty.,l37 s. ct.   1773,   l78l   (2017).

       Plaintiff   s allegations arise out     of conduct that took place in Vermont, among
other places. He argues Defendant purposefully directed certain activities to this state by
planning, paying for, and committing the acts that give rise to Plaintiff s claim. Although
a weekend     trip is Defendant's only alleged contact with Vennont, "even         a single act can

support jurisdiction" so long as    "it   creates a substantial connection with the forum" based

on the 'hature and quality and the circumstances of [its] commission[.]" Burger            King
Corp. v. Rudzewicz,4Tl U.S. 462,475 n.18 (1985) (intemal quotation marks omitted);
see also   Goodyear,564 U.S. at 924 (holding a court examines '\phether there was sorne
acf by which the defendant purposefully avail[ed] itself') (alteration in original)
(emphasis supplied) (intemal quotation marks omitted) (quoting Hanson v. Denckla,357
U.S.235,253(1958)); McGeev.Int'lLifeIns.Co.,355U.S.220,223(1957)("ltis
suffrcient for purposes ofdue process that the suit was based on a contract which had
substantial connection with that State.") (emphasis supplied).     Ifthe single act alleged is
an intentional tort that gives rise to the plaintifPs cause of action, that tort alone "may

support the exercise of personal jurisdiction over the nonresident defendant who has no

othercontactswiththeforum." Licciardellov.Lovelady,544F.3d1280, 1285(lltttCir.
2008); see also Lewis v. Fresne,2'2F.3d352,359 (5th Cir. 2001) (finding that a single
phone call with the forum state constituted sufficient minimum contacts because the

defendants allegedly "intentionally defrauded" the plaintiff in that communication).
       In this case, far from de minimis, the single act oonstituting Defendant's contact
with Vermont is alleged to be an intentional tort with   a   minor victim that involved both
planning and purposeful availment of facilities in Vermont. Accepting the facts pled in

the Complaint as true and crediting   Plaintiffs affrdavit, the "intentional conduct by
[Defendant] . . . creates the necessary contacts with the    forum." Walden,5Tl U.S.       at 286,

The first prong ofthe personal jurisdiction test is therefore satisfied.
               2.     Whether the Exercise of Personal Jurisdiction Over l)efendant
                      fs Reasonable.
       "While the exercise ofjurisdiction is favored where the plaintiff has made      a

threshold showing of minimum contacts at the first stage of the inquiry, it may be
defeated where the defendant presents 'a compelling case that the presence of some other

considerationswouldrenderjurisdictionunreasonable."'Metro.LifeIns.Co.,84F.3dat
568 (quoting   htrger King,47l U.S.    at   477). The reasonableness inquiry centers on
whether the exercise of personal jurisdiction would offend "'traditional conception[s]        of
fair play and substantial justice' embodied in the Due Process Clause of the Fourteenth
Amendment." Burger King,47l U.S. at 464 (alteration in original) (quottnglnt'l Shoe,
326 U.S. at320). In making this determination, the court evaluates:

       [T]he burden on the defendant, the forum State's interest in adjudicating the
       dispute, the plaintiffs interest in obtaining convenient and effective relief,
       the interstate judicial system's interest in obtaining ttre most efficient
       resolution of controversies, and the shared interest of the several States in
       firthering fi,rndamental substantive social policies.
Id. at 477 (internal quotation marks omitted).
       "The import of the 'reasonableness' inquiry varies invemely with the strength        of
the 'minimum contacts'      showing-a shong (or weak) showing by the plaintiff on
'minimum contacts' reduces (or increases) the weight given to 'reasonableness."' Bank
Brussels Lambert,3O5 F .3d at 129 (citation omitted). "[B]ecause      Plsintiffll   [has] not
made a compelling demonstration of minimum contacts, the court examines the faimess

factors with greater scrutiny." Retail Pipeline, LLC v. JDA Sofiware Grp., Inc.,2018 WL

1621508, at *13 (D. Vt. Mar. 30, 20lE) (citation and intemal quotation marks omitted).

                       a.       The Burden on l)efendant.
       "[T]he primary concem is the burden on the defendant." Bristol-Iulyers Squibb,
137 S. Ct. at 1780 (citation and intemal quotation marks omitted). Defendant argues that

the burden on him to litigate in Vermont would be substantial because he is a non-

ambulatory eighty-four-year-old man who lives outside of Wichita, Kansas and requires
twenty-four-hour healthcare assistance. While the Second Circuit has generally held that
"the conveniences of modern communication and transportation ease" the burden on out-
of-state defendants, see Licci,732F.3d at 174 (quoting Metro. Life Ins.       Co.,84F.3dat
574), because   ofhis health conditions, Defendant may not easily     use   moderl
conveniences or mass transportation. Defending a lawsuit and attending trial in Vermont
would therefore impose obstacles for Defendant that would be somewhat diffioult to
alleviate.
       On the other hand, Defendant's physical presence in Vermont is likely to be

required only for   tial.   As Plaintiffpoints out, Defendant is represented by competent
counsel in both Vermont and Kansas and may seek to be deposed via video recording.

Defendant's poor health alone therefore does not render the exercise ofjurisdiction
nnreasonable. See Khan*unianv. Khanian,2017            )lL   1314124, at +4 (S.D.N.Y. Apr. 6,
2017) (rejecting the defendant's argument that the exercise ofjurisdiction would be
unreasonable where the "only burden Defendant alludes to is that his health has

deteriorated').
                           b.        Vermont's Interest in Adiudicating the Dispute.
       Defendant contends that Vermont has a "limited interest in regulating the conduct
between two out-of-state residents whose relationship centered in Kansas, particularly

when the purported conduct is over [thirty-five] years          old." @oc.     18 at   6.) Although
neither party is a resident of Vermon!          "it is beyond dispute that [Vermont]     has a

significant interest in redressing injuries that actually occur within the State." Keeton v.
Hustler Magazine, lnc.,465 U.S. 770, 776 (1984). As the Supreme Court has explained:
       A state has an especial interest in exercising judicial jurisdiction over those
       who commit torts within its territory. This is because torts involve
       wrongful conduct which a state seeks to deter, and against which it affempts
       to afford protection, by providing that a tortfeasor shall be liable for
       damages which are the proximate result of his tort.
.Id. (citations and     intemal quotation marks omitted),
       Plaintiff asserts that he was sexually assaulted in Vermont and brings suit purcuant
to a Vermont statute enacted for the sole purpose of allowing persons to recover "for
injury suffered as a result of childhood sexual abuse . . . at any time after the act alleged
to have caused the injury or condition." 12 V.S.A. g 522(a). By enacting $ 522,
Vermont's Legislature has expressed a clear interest in redressing childhood sexual
assaults that occurred in        Vermon! regardless of when they occurred. See 12 V.S.A.          $

522(d) ("[T]his section shall apply retroactively to childhood sexual abuse that occurred
prior to [] July   l,   2019, irrespective of any statute of limitations in effect at the time the
abuse occurred ."); see also Red Bull Assocs. y. Best Western            Int'|, Lnc.,862F.2d963,966
(2d Cir. 1988) (noting the public policy sigrificance of "a clear statutory declaration" that

certain legal actions are to be "encouraged) (footnote omitted).

                           c.                   lnterest in Obtaining Convenient and Effective
                                     ff;:f"r
       In arguing that maintaining suit in Vermont is not convenient or effective for
Plaintiff, Defendant conectly asserts that Plaintiff "is not        a   Vermont citizen and [he] has
not identified any witnesses or other evidence more convenient to that             forvrt." Metro.
Life Ins. Co., 84     F .3d,   at 574. Plaintiff identifies several potential witnesses, including his
mother and siblings, Defendant's son and daughter, and Plaintiffs grandmother, none                   of
whom are described as current Vermont residents.a Defendant's son and daughter live in
Kansas. Defendant is therefore likely correct that Plaintiff s "only interest in litigating in
Verrnont stems from [his] belief that the forum may offer         a   more generous statute   of
limitations----and indeed, may be the only jurisdiction in which [his] suit is not barred."
1d (finding this factor weighed in favor of dismissal). This does not, however, negate
PlaintifPs interest in obtaining convenient and effective relief in Vermont, rather, it
underscores his reason for bringing suit here.
       The Supreme Court has counseled that "any potential unfairness in applying [a
state'sl statute of limitations . . . has nothing to do with the jurisdiction of the Court to
adjudicate the claims" as the "successful search for a State with a lengthy statute        of
limitations is no different from the litigation strategy of countless plaintiffs who seek a
forum with favorable substantive or procedural rules or sympathetic local populations."
Keeton,465 U.S. at778-79. Vermont is the locus of the alleged assaulq rendering it one
of the forums where Plaintiffcould bring suit.       ,See   28 U.S.C. $   l39l(b) (noting that
venue edsts in the judicial disffict where a defendant resides, where a substantial part           of
the events or omissions giving rise to the claim occurred, or where the defendant is

subject to personal jurisdiction).

      "[T]he plaintifPs choice of forum is the best indicator of [his] own
convenience[.]" Cab ot Hos iery Mi lls, Inc. v. T rnes h Indus., Inc., 2O l 6 WL    9 52667   8, at + 5

@. Vt. June 8, 2016) (citation and internal quotation marks omitted). In this case, that
choice is Vermont.

                      d.      The Interstate Judicial System's Interest in Obtaining the
                              Most Ellicient Outcome.
        In evaluating the efficiency interests ofthe interstate judicial system, "courts
generally consider where witnesses and evidence are likely to be located." Metro. Life
Iw. Co.,84 F.3d at 574 (collecting cases). Although Plaintiffhas not identified any
witaesses in Vermont and neither party is a resident of this state, the alleged assault


4
  Plaintiffs grandmother lived in Burlington, Vermont at the time of the alleged assault in 1984,
It is not clear whether she still lives in Vermont.
                                                l0
occlrrredinVermont. SeeKernanv.Kurz-Hastings, lnc.,175F.3d236,245(2dCir.
1999) (finding the exercise ofjurisdiction in New York proper where "the allegedly

defective machine is located in New York, the site of the accident");                   Cf Metro. Life Ins.
Co., 84 F.3d at 574-75 (holding that dismissal was appropriate where no witnesses or
other evidence were located in Vermont, neither party was a resident, and "Florida" the

locus of the alleged tort . . . ha[s] far more significant interest[] in resolving the dispute").

Although Kansas may be a forum with a greater connection to the events that give rise to
Plaintiff s claim, neither Kansas nor Vermont is likely to be a repository for substantial
documentary or physical evidence. Instead, the case is likely to tum on the testimony                       of
witnesses. See Eades v. Kennedy, PC      Inw ffices,    7   99   F   .3d   I6   l,   169 (2d Cir. 20 I 5)

(holding the fourth faimess factor is 'heutral: the controversy can be resolved efftciently

in either New York or Pennsylvania").
                      e.      Policy Considerations.
       Finally, the court considers'the common interests ofthe several states in
promoting substantive social policies." Metro. Life Ins. Co.,84                 F    .3d at 575. Defendant

asserts that Kansas has a substantial interest   in protecting its oitizens from stale claims.
Assuming arguendo that Defendant's contention is true, the Vermont Legislature has
asserted a competing interest in allowing victims of childhood sexual assault to bring

claims regardless of how much time has passed since the alleged assault. See 12 V.S.A. $
522(a). Vermont law is likely to govern Plaintiff s claim, and              a   Vermont court is better
poised to interpret Vermont law. Because Defendant has not demonstrated how Kansas's
purported interest "might possibly render jurisdiction in [Vermont] unconstitutionall,l"
Burger King,471 U.S. at 483 (emphasis in original), substantive policy considerations
favor Vermont.
       On balance, the majority of fairness factors favor the exercise ofpersonal
jurisdiction in Vermont. Although Defendant is in poor health and will face hardship in
defending suit in Vermont, this is not a case where litigation in Vermont is "so gravely
difficult and inconvenienf' that he is "at a severe disadvantage in comparison to his
opponent." Id. at 478 (citation and intemal quotation marks omitted).

                                                 ll
        Because Defendant's minimum contacts support an exercise of specific personal
jurisdiction and because such an exercise ofjurisdiction is reasonable, Defendant's
motion to dismiss due to lack of personal jurisdiction is DENIED.
        B.     Whether the Court Should Strike Certain Factual Allegations from the
               Complaint.
        Pursuant to Fed. R. Civ.   P.l2(D, the court may upon a motion made by either
party "strike from a pleading an insufficient defense or any redundant, immaterial,
impertinent, or scandalous matter." "[T]he courts should not tamper with the pleadings
unless there is a strong reason for so doing." LipslE v. Cornrnonwealth United Corp., 551

F,2d 887, 893 (2dCir. 1976). As a result, "[m]otions to strike are viewed with disfavor
and are not frequently granted." Operating Eng'rs Local 324 Health Cme Plan v. G              &W
Constr. Co.,783 F.3d 1045, 1050 (6th Cir. 2015); see also MadGrip Holdings, LLC v.
ll'est Chester Holdings, Inc.,20l7 WL 4335028, at +3 (D. Vt. Sept. 27,2017) (holding
motions to strike are "disfavored," which is "particularly so when . . . there has been no
significant discovery") (alteration in original) (citation omitted).
        "In order to succeed on a motion to strike, it must be shown that the allegations
being challenged are so unrelated to    plaintifls claims   as   to be unworthy of any
consideration . . . and that their presence in the pleading throughout the proceeding       will
be prejudicial to the moving   party;' Citibank N.A. v. City of Burlington,9Tl F. Supp. 2d
414, 422 (D. Vt. 2013) (citation and intemal quotation marks omitted).

        Plaintiffhas filed a four-page Complaint that includes, for no apparent purpose,
generalized allegations of torts committed against unnamed individuals. Plaintiff cannot

recover for Defendant's alleged conduct involving other individuals and has no standing
to bring claims on those individuals' behalf . See Kowalski v. Tesmer,543 U.S. 125, 129
(2004) ("[A] party 'generally must assert his own legal rights and interests, and cannot

rest his claim to relief on the legal rights or interests of third   parties.") (quoting ll'arth   v.

Seldin,422 U.S. 490, 499 (1975)). PlaintifPs reference to other potential victims is
therefore superfluous and has the potential to cause unfair and unnecessary prejudice.
See   Bray v. Purple Eagle Entm't, Inc.,20l9 WL 549137, at *4 (S.D.N.Y. Feb. 12, 2019)

                                                t2
(holding allegations concerning "other litigation" that did not mention plaintiff should be
stricken from the complaint because they "have no bearing on the parties' claims or
defenses" and   "will likely   be prejudicial") (citation and internal quotation marks

omitteQ. Although evidence of other acts may be admissible at trial,       see Fed,. R.   Evid.
404(b) and 415(a), the court need not make that evidentiary determination at this time.
       Moreoveq as currently framed, Defendant cannot respond appropriately to the
Complaint's allegations against him because those allegations are intertwined with claims
involving unnamed individuals. Plaintiffs inclusion of non-parties in his allegations thus
confuses his claim against Defendant rather than clariffing it.

       Because the Complaint contains unfairly prejudicial and superfluous allegations

regarding unnamed individuals not before the court, a motion to strike is the appropriate
mechanism to remove those allegations from the Complaint. See Brown v. lrtaxwell,929

F.3d 41, 5l-52 (2dCir.2019) (noting a Fed. R. Civ. P. 12(f) motion may be used to sfrike

material which is 'hot relevant to the performance of the judicial function") (citation and
intemal quotation marks omiued); Oram v. SoulCycle LLC,979 F. Supp. 2d 498,512
(S.D.N.Y. 2013) (striking allegations when they served "no purpose exc€pt to inflame the
reader") (citation and internal quotation marks omitted).
       For the above-stated reasons, the court GRANTS Defendant's motion to strike

certain factual allegations from the Complaint. The redacted Complaint proposed by
Defendant shall serve as the operative Complaint.
                                         CONCLUSION
       For the foregoing reasons, the court DEMES Defendant's motion to dismiss for
lack of personal jurisdiction @oc. l8) and GRANTS Defendant's motion to strike certain




                                                 l3
factual allegations from the Complaint. @oc, 23.)
SO ORDERED.

      Dated at Burlington" in the District of Vermont,   ,hi,ltd^yof   Apri l, 2020.


                                                CFistina Reiss, Di
                                                United States District Court




                                           t4
